Name: Commission Regulation (EC) No 1313/2007 of 8 November 2007 amending Regulations (EC) No 2076/2002 as regards the extension of the time period referred to in Article 8(2) of Council Directive 91/414/EEC with respect to metalaxyl and (EC) No 2024/2006 as regards the deletion of the derogation concerning metalaxyl (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  deterioration of the environment;  marketing;  health
 Date Published: nan

 9.11.2007 EN Official Journal of the European Union L 291/11 COMMISSION REGULATION (EC) No 1313/2007 of 8 November 2007 amending Regulations (EC) No 2076/2002 as regards the extension of the time period referred to in Article 8(2) of Council Directive 91/414/EEC with respect to metalaxyl and (EC) No 2024/2006 as regards the deletion of the derogation concerning metalaxyl (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the third subparagraph of Article 8(2) thereof, Whereas: (1) Metalaxyl is one of the active substances listed in Annex I to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (2). (2) In accordance with Article 1 of Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (3), for the active substances which are assessed in the framework of Regulation (EEC) No 3600/92 the time period referred to in Article 8(2) of Directive 91/414/EEC expired on 31 December 2006. (3) On 2 May 2003 the Commission adopted Decision 2003/308/EC concerning the non-inclusion of metalaxyl in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (4). (4) Commission Regulation (EC) No 2024/2006 of 22 December 2006 laying down transitional measures derogating from Regulation (EC) No 2076/2002 and Decisions 98/270/EC, 2002/928/EC, 2003/308/EC, 2004/129/EC, 2004/141/EC, 2004/247/EC, 2004/248/EC, 2005/303/EC and 2004/864/EC as regards the continued use of plant protection products containing certain substances not included in Annex I to Directive 91/414/EEC by reason of the accession of Romania (5) provides for a derogation from Article 3 of Decision 2003/308/EC. (5) The Court of Justice of the European Communities, in its judgment of 18 July 2007 in Case C-326/05 P (6), annulled Decision 2003/308/EC. (6) Article 233 of the Treaty requires the institution whose act has been declared void to take the necessary measures to comply with the judgment of the Court of Justice. (7) Consequently, it is necessary to extend for metalaxyl the time period provided for in Regulation (EC) No 2076/2002 to allow that substance to be assessed and to allow Member States to authorise plant protection products containing that active substance in the meantime. Further details on the assessment procedure for metalaxyl will have to be defined in a specific act. In order to execute the judgment as soon as possible, the time period should be extended without waiting for the adoption of such an act. (8) Regulations (EC) No 2076/2002 and (EC) No 2024/2006 should therefore be amended accordingly. (9) The measure provided for in this Regulation is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2076/2002 the following sentence is inserted after the first sentence: However, for metalaxyl the time period of 12 years referred to in Article 8(2) of Directive 91/414/EEC shall be extended until 30 June 2010. Article 2 Article 4 of Regulation (EC) No 2024/2006 is deleted. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 2 May 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (2) OJ L 366, 15.12.1992, p. 10. Regulation as last amended by Regulation (EC) No 2266/2000 (OJ L 259, 13.10.2000, p. 27). (3) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1980/2006 (OJ L 368, 23.12.2006, p. 96). (4) OJ L 113, 7.5.2003, p. 8. (5) OJ L 384, 29.12.2006, p. 79. (6) OJ C 235, 6.10.2007, p. 5.